Title: To Thomas Jefferson from John Vining, 1 March 1791
From: Vining, John
To: Jefferson, Thomas



Sir
[Philadelphia] March 1st 1791.

The Gentleman (Mr. Feliechy) whom I had the honor to mention to you, as a Candidate for the Consulate of Leghorn, is a Man  of the highest reputation as well in this Country where he is known, as in that of which he is a Native. Having married in New York and lived some Years in this Country for the Purpose of establishing the best commercial Connextions, he has acquired every kind of knowledge, as a Merchant, which will be of mutual Benefit to our Trade and to himself. Added to this he possesses the highest Attachment imaginable for the United States.—I am sir with every Sentiment of respect your very Hu. Srvt.

J. Vining

